 



Exhibit 10.28
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (the “Agreement”) is made and entered into
between Gregory C. King (referred to as “Mr. King”), a resident of Bexar County,
Texas, and Valero Energy Corporation, a Delaware corporation (“Valero”), as of
the 11th day of December, 2007.
WHEREAS, Mr. King has elected to retire and to resign from any and all positions
as an employee, officer and director with Valero and its subsidiaries and
affiliates, and Valero and Mr. King wish to confirm through this Agreement the
payments and benefits that will be provided to Mr. King in full settlement of
all matters relating to his employment relationship with Valero and any of its
subsidiaries and affiliates and his termination therefrom.
NOW THEREFORE, in consideration of the foregoing and the material covenants and
agreements contained herein, the parties agree as follows:
1. Resignation and Termination of Employment. As of December 11, 2007, Mr. King
has resigned, or with the execution of this Agreement will resign, any and all
positions as an officer or director with Valero and any and all subsidiaries or
affiliates, all as set forth in the resignation notice attached as Exhibit A.
Effective as of December 31, 2007 (the “Termination Date”), it is agreed that
Mr. King’s employment with Valero and any and all subsidiaries or affidavits
will terminate.
2. Consideration. Upon the Effective Date of this Agreement, as defined in
Section 20 below, Mr. King will be paid or provided the following as the sole
consideration for Mr. King’s separation from Valero and his release and other
promises and covenants under this Agreement:
(a) Valero will pay Mr. King an amount equal to the full amount of the 2007
annual bonus that Mr. King would have been awarded under the terms of the
“Executive Bonus Plan” had he remained employed. Mr. King’s target percent for
purposes of determining his bonus for 2007 is 120% of his base salary of
$905,000. The amount of Mr. King’s bonus award for 2007 will be based upon the
total percent of target award as approved by Valero’s Compensation Committee.
For example, if Valero’s Compensation Committee approves bonuses to be paid at
200% of target, then Mr. King’s bonus award would be $2,172,000 ($905,000 base x
120% target x 2.0 = $2,172,000), less applicable deductions. The 2007 bonus
shall be paid on the date that executive employees receive the bonus.

1



--------------------------------------------------------------------------------



 



(b) (i) Valero shall accelerate the vesting of any and all shares of restricted
Valero common stock awarded to Mr. King such that any and all of such shares of
restricted stock, to the extent not already fully vested, shall become fully
vested as of the Effective Date. All of such previously unvested shares of
restricted stock are described with particularity on the attached Exhibit B.
     (ii) All options to purchase shares of Valero common stock, as identified
on the attached Exhibit B, shall remain outstanding and shall remain subject to
vesting and exercise per the terms of the agreements applicable to such options.
Mr. King shall be entitled to exercise said options in accordance with the time
limit set forth under the applicable agreements.
     (iii) Performance Shares that are scheduled to vest on the Normal Vesting
Date in January 2008 pursuant to the terms of the Performance Award Agreements
between Valero and Mr. King (capitalized terms herein have the meanings assigned
to such terms in the respective Performance Award Agreements) shall vest on such
Normal Vesting Date in January 2008 in accordance with the Performance Award
Agreements, even though Mr. King will not be an employee of Valero on such date,
such vesting being subject to verification by the Compensation Committee of
attainment of the Performance Objectives. Any and all other Performance Shares,
including those that are scheduled to vest on the Normal Vesting Date in
January 2009, 2010 and 2011, respectively, shall be forfeited as of the
Termination Date.
     (iv) The shares of Common Stock distributable pursuant to the terms of the
Performance Award Agreements between Valero and Mr. King, as amended by
Paragraph 2(b)(iii) of this Separation Agreement, in connection with the vesting
of Performance Shares on the Termination Date and in January 2008, shall be
distributed on July 2, 2008. This delay in payment is in compliance with the
6-month delay in payment to certain employees upon a separation from service as
required by Section 409A of the Internal Revenue Code of 1986, as amended and
regulations relating thereto (“IRC 409A”).
(c) (i) Mr. King shall be entitled at his Termination Date to an additional
eight (8) points, to be added to either age or service, to provide enhanced
benefits for Mr. King under the Valero Supplemental Executive Retirement Plan
(“SERP”). The amount of Mr. King’s 2007 annual bonus referenced in Section 2(a)
shall be considered for purposes of calculating Mr. King’s compensation that is
utilized to determine the amounts payable under the SERP.

2



--------------------------------------------------------------------------------



 



     (ii) The commencement of benefits payable under the SERP as contemplated by
Paragraph 2(c) of this Separation Agreement shall not begin until July 2, 2008,
consistent with the 6-month delay rule under IRC 409A. A one-time lump sum
payment representing the accumulation of payments that would otherwise have been
made during the first six months following the separation from service on the
Termination Date shall be made on July 2, 2008.
(d) Mr. King shall be entitled at his Termination Date to full participation
under the Valero Retiree Medical Plan on the same terms and conditions as
similarly situated employees are eligible for upon early retirement, as such
benefits may be amended from time to time.
(e) At Mr. King’s election prior to the Termination Date, Valero shall either
provide Mr. King with tax preparation services for 2007 consistent with the
offer of such services to similarly situated Valero employees, or, in the
alternative, make a lump sum payment to Mr. King in an amount of $8,000 (plus an
amount for applicable tax based on a rate of 36.45%) for tax preparation
services as soon as reasonably practicable following the Termination Date, but
in any event no later than March 15, 2008.
(f) Valero shall make available to Mr. King outplacement services through a
provider of Mr. King’s choice as may be reasonably required by Mr. King up to a
maximum aggregate cost to Valero of $25,000.00. The outplacement services made
available pursuant to Paragraph 2(f) of this Separation Agreement shall be fully
utilized by Mr. King and the maximum cost incurred by Valero no later than
December 31, 2009.
(g) Valero will continue to provide at its expense through December 31, 2008
security monitoring at Mr. King’s personal residence at 512 Elizabeth Road, San
Antonio Texas 78209.
(h) Mr. King will be allowed to permanently retain the personal computer
previously set up at his residence by Valero. Further, Valero’s Information
Services department will, with assistance from Mr. King, identify personal
applications/programs that are now on Mr. King’s work computer and will then
transfer/install same on Mr. King’s home computer without charge to Mr. King.
Mr. King acknowledges and agrees that the foregoing payments do not constitute
monies, benefits or rights to which Mr. King would otherwise be entitled as a
result of his prior employment with Valero, and these monies, benefits and
rights constitute fair and adequate consideration and compensation for the
promises and covenants of Mr. King set forth in this Agreement. Mr. King further
acknowledges that

3



--------------------------------------------------------------------------------



 



Valero shall be entitled to withhold from the payments and benefits described
herein all income and employment taxes required to be withheld by applicable
law.
3. Release of Claims. In consideration of the payments and benefits provided or
to be provided by or through Valero, described above in Section 2, the receipt
and sufficiency of which are hereby acknowledged and confessed:
(a) Mr. King releases Valero, any subsidiary or other affiliated companies,
successors and assigns, and all of their past, present and future officers,
directors, agents, administrators, trustees, insurers, successors, employees,
principals, shareholders, and attorneys. Collectively, these persons and
organizations are referred to in this Agreement as “Valero” or “Released
Parties.”
(b) Mr. King releases Valero from all existing, past and present, known and
unknown claims, demands, and causes of action of any nature for all existing,
past and present, known and unknown damages and remedies of any nature, which
have accrued or, which may ever accrue, to Mr. King or to his heirs, executors,
administrators, legal representatives, successors or assigns, resulting from or
relating to any act or omission of any kind occurring on or before the Effective
Date of this Agreement.
(c) This release includes but is not limited to all claims under any federal,
state, or local employment law or regulation, including without limitation Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Americans with Disabilities Act; the Rehabilitation Act of 1973; the Fair
Labor Standards Act; the Age Discrimination in Employment Act, as amended
(“ADEA”); the Older Worker Benefits Protection Act; the Employee Retirement
Income Security Act, as amended; the retaliation provisions of the Texas
Workers’ Compensation Act; the Family and Medical Leave Act; and the Texas
Commission on Human Rights Act.
(d) This release also includes but is not limited to all claims under any other
state, federal, or local law or regulation and all claims as common law,
including without limitation negligence, contract, or tort claims, and all
claims for backpay, front pay, damages, liquidated damages, exemplary and
punitive damages, injunctive relief, costs, or attorneys’ fees. It includes but
is not limited to all claims Mr. King could assert concerning the terms and
conditions of his employment, concerning anything that happened to Mr. King
while he was an employee, or concerning the separation of Mr. King’s employment.
However, this release is not intended to waive rights or claims, if any, that
arise after the Effective Date of this Agreement, including any claims made by
Mr. King to enforce the terms of this Agreement. Moreover, nothing in this

4



--------------------------------------------------------------------------------



 



Agreement shall be construed to waive or release any vested rights of Mr. King
under any retirement, pension, 401(k) or other employee benefit plans. Mr. King
shall be entitled to rights or distributions, if any, from those plans in
accordance with their respective terms and provisions.
4. No Assignment. Mr. King represents and warrants that he has not previously
filed or joined in any claims against Valero or any of the Released Parties, and
that he has not given, assigned or sold any portion of any claims released
herein to anyone else.
5. Effect of Agreement. Mr. King acknowledges and agrees that he is entering
into this Agreement and releasing, waiving and discharging rights or claims only
in exchange for consideration that he is not already entitled to receive.
Mr. King acknowledges and agrees that he has read this release in its entirety
and that this release is a full and final release of all known and unknown
claims, including rights and claims arising under the ADEA, that Mr. King may
have against Valero or any of the Released Parties. Mr. King acknowledges that,
by Mr. King’s free and voluntary act of signing below, Mr. King agrees to all of
the terms of this Agreement and intends to be legally bound thereby. Mr. King
acknowledges and agrees that if he should hereafter make any claim or demand or
commence or threaten to commence any action, claim or proceeding against Valero
or any of the Released Parties with respect to any cause, matter or thing which
is the subject of this release, this release may be raised as a complete bar to
any such action, claim or proceeding, and Valero or the applicable Released
Parties may recover from Mr. King all costs incurred in connection with such
action, claim or proceeding, including attorneys’ fees; provided, however, that
nothing herein is intended to restrict Mr. King’s rights to enforce the terms of
this Agreement.
6. No Admission of Liability. This Agreement and the payments or provision of
benefits hereunder do not constitute an admission of liability or wrongdoing of
any kind by Valero.
7. Indemnification. In consideration of the foregoing, Mr. King for himself, his
heirs, executors, administrators, legal representatives and assigns,
independently covenants to, and does hereby, indemnify and hold harmless Valero
from any and all claims, demands, and causes of actions listed or otherwise
referred to in Section 3 of this Agreement, including without limitation any and
all causes of action arising out of or relating to Mr. King’s employment with
Valero or his termination or resignation from Valero, arising at any time on or
before the Effective Date of this Agreement, which may hereafter be asserted by
any person, firm, government agency, or corporation whomsoever claiming by,
through, or under Mr. King, individually or collectively, for back wages,
damages (punitive, exemplary, or compensatory), or other relief claimed to be
due to Mr. King.

5



--------------------------------------------------------------------------------



 



     This Agreement does not supersede, amend, modify, terminate or have any
other effect whatsoever upon that certain Indemnity Agreement between Valero and
Mr. King, dated effective as of August 1, 1997, a true and correct copy of which
is attached as Exhibit C.
8. Non-Disparagement. Mr. King agrees not to, directly or indirectly, engage in
communications (oral or written) or conduct that would denigrate or disparage
Valero or make any negative statements to anyone about the business, finances,
products, or employment, compensation and benefit practices of Valero. Valero
officers shall not, directly or indirectly, engage in communications (oral or
written) or conduct that would denigrate or disparage Mr. King to any third
party, or make any negative statements to any third party, about the performance
or conduct of Mr. King in connection with his employment with Valero.

9.   Confidentiality and Other Restrictions.

(a) Confidentiality of Agreement. Mr. King understands that this Agreement is
confidential and agrees that he has not, may not, and will not disclose the
existence or terms of this Agreement (including any amounts paid in
consideration of this Agreement) to any third party, including but not limited
to former or current employees of Valero unless they already have knowledge of
the terms of this agreement. Mr. King understands that he may disclose the terms
of this Agreement to his spouse, attorney, accountant, or tax advisor, provided
he instructs each such person that the information is confidential and not to be
disclosed unless and to the extent required by law or court order.
(b) Proprietary Information and Trade Secrets. Mr. King agrees that as an
officer of Valero, he had access to and became informed of confidential,
proprietary, and/or trade secret information of Valero (including, without
limitation proprietary and not publicly available information concerning
processes, methods, trade secrets, research, secret data, costs, names of users
or purchasers of its products or services, business methods, operating
procedures or programs or methods of promotion and sale) which Mr. King obtained
during his employment with Valero (“Confidential Information”). Mr. King agrees
that he will hold in a fiduciary capacity for the benefit of Valero and will not
directly or indirectly disclose or use any Confidential Information, unless
required by law or court order. For the purposes of this Section 9(b),
information will not be deemed to be publicly available merely because it is
embraced by general disclosures or because individual features or combinations
thereof are publicly available.

6



--------------------------------------------------------------------------------



 



(c) Claims by Others. Mr. King agrees not to help, encourage, or voluntarily
participate in the asserting or filing of any claim or suit by any third party
against Valero or the Released Parties, except as required by law.
(d) Remedies for Breach. Mr. King agrees and consents that if he commits any
breach of a covenant under Sections 8 or 9 of this Agreement, or threatens to
commit any such breach, Valero will have the right (in addition to and not in
lieu of any other right or remedy that may be available) to temporary and
permanent injunctive relief from a court of competent jurisdiction.
10. Return of Valero Property. Mr. King acknowledges that all records, files,
documents and equipment, and all information relating to Valero, its customers
and suppliers, any other materials that in any way relate to the business of
Valero that Mr. King has accumulated during his employment with Valero, are the
property of Valero and that all such property shall be returned to the sole
possession of Valero, to the extent not already so returned, promptly after the
date hereof.
11. Cooperation with Valero. Mr. King agrees to reasonably cooperate with Valero
and its representatives, as reasonably requested by Valero, by responding to
questions, attending meetings, depositions, administrative proceedings and court
hearings, executing documents and cooperating with Valero and its legal counsel
with respect to business issues and/or claims and litigation of which he has
personal or corporate knowledge as long as such cooperation does not
unreasonably interfere with his responsibility with or to a subsequent employer.
Mr. King further agrees to maintain in strict confidence any information or
knowledge he has regarding current and/or future claims against or litigation or
administrative hearings involving Valero. Mr. King agrees to communicate with
any party adverse to Valero, or with a representative, agent or legal counsel
for any such party, concerning any such pending or future claims or litigation
or administrative hearing solely through legal counsel for Valero. The payments
to be made to Mr. King under this Agreement are in part in consideration for
Mr. King’s agreement to cooperate with Valero in connection with the
requirements set forth herein. Valero also agrees to pay all reasonable expenses
of Mr. King, including attorney fees, incurred while providing any such
assistance to Valero.
12. Legal Consultation. Mr. King is not relying on any statement or
representation of any kind from Valero but is relying upon his own independent
judgment and investigation, and he fully understands that this Agreement is a
FULL and FINAL SETTLEMENT and FULL and FINAL RELEASE of any and all claims,
demands and causes of action against Valero or any of the Released Parties that
have been or could have been asserted by Mr. King. Mr. King acknowledges that he
has been encouraged to consult

7



--------------------------------------------------------------------------------



 



with an attorney prior to executing this Agreement and that he has had adequate
time and opportunity to review and consider this Agreement and to confer with
his counsel of choice regarding this Agreement and all related matters. The
parties acknowledge and agree that all parties shall bear their own attorneys’
fees and costs in connection with the review and execution of this Agreement.
13. Voluntary Waiver of Rights. Mr. King acknowledges and agrees that he is
knowingly and voluntarily entering into the Agreement after full disclosure of
all the facts and circumstances surrounding the execution of this Agreement and
its legal effect.
14. Entire Understanding. This Agreement represents and contains the entire
understanding of the parties hereto, and the terms of this Agreement are
contractual and not mere recitals. Further, this Agreement supersedes any and
all prior oral and written agreements and understandings, and no representation,
warranty, condition, understanding or agreement of any kind with respect to the
subject matter hereof shall be relied upon by the undersigned unless expressly
stated herein.
15. Amendment; Waiver. No amendment or waiver of any provision of this Agreement
shall be effective unless approved in writing by both parties. No waiver by
either party at any time of any breach by the other party of compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior or subsequent time. The failure at any time to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of either party
thereafter to enforce each and every provision hereof in accordance with its
terms.
16. Severability. It is agreed that if any provision or portion of a provision
of this Agreement shall be determined to be void by any court of competent
jurisdiction, then such determination shall not affect any other provision, or
the remainder of the affected provision, of this Agreement, all of which
provisions shall remain in full force and effect; and it is the intention of the
parties hereto that if any provision of this Agreement is capable of two
constructions, one of which would render the provision valid, then the provision
shall have the meaning which renders it valid and consistent with the intent of
this Agreement.
17. Governing Law. It is agreed that this Agreement will be interpreted and
construed in accordance with the laws of the State of Texas, or federal law
where applicable, and that venue over any disputes arising hereunder or between
Mr. King and Valero will lie exclusively in Bexar County, Texas.
18. Arbitration. Except with respect to the covenants in Sections 8 and 9,
Mr. King agrees that any dispute regarding the interpretation or enforcement of
this Agreement that cannot be resolved between the

8



--------------------------------------------------------------------------------



 



parties by direct negotiations shall be resolved in accordance with Valero’s
Dialogue Dispute Resolution Program, which includes binding arbitration.
19. Acceptance of the Agreement. Mr. King acknowledges that he has had
twenty-one (21) days following his receipt of this Agreement to consider it and
sign it, although he may execute it sooner if he wishes to do so. Mr. King
further acknowledges that he understands that if he fails to execute and deliver
an executed copy of this Agreement to Valero within that twenty-one (21) day
period the Agreement will not be considered accepted and Mr. King will not be
entitled to the payments and benefits provided hereunder.
20. Revocation. Mr. King further acknowledges that he has the right to revoke
this Agreement at any time prior to the expiration of seven (7) days after he
has executed it, by providing notice of revocation to Valero (R. Michael
Crownover, Senior Vice President - Human Resources, Valero Energy Corporation,
One Valero Way, San Antonio, Texas 78249). To be effective, such notice of
revocation must be received by Valero no later than the seventh (7th) day after
the Agreement is signed. Provided it has not previously been revoked, this
Agreement will become effective, enforceable and irrevocable on the eighth (8th)
day after the date on which it is executed by Mr. King (the “Effective Date”).
21. Successors. This Agreement shall inure to the benefit of and be enforceable
by Mr. King’s legal representatives. This Agreement shall inure to the benefit
of and be binding upon Valero and its successors and assigns. As used in this
Agreement, the term “affiliate” and “affiliated company” means an entity
controlled by, controlling or under common control with Valero.
22. Duplicate Originals. This Agreement may be executed in duplicate
counterparts, and, if so, each counterpart shall be deemed an original for all
purposes.
ACCEPTED AND AGREED:

                  GREGORY C. KING       VALERO ENERGY CORPORATION    
 
               
/s/ Gregory C. King
      By:   /s/ R. Michael Crownover    
 
               
Date Signed: 12/11/2007
          R. Michael Crownover,    
 
          Senior Vice President             Date Signed: 12/11/2007    

9



--------------------------------------------------------------------------------



 



EXHIBIT A
list of subsidiaries and positions held
omitted for SEC filing

 



--------------------------------------------------------------------------------



 



EXHIBIT B
list of restricted stock and stock options
omitted for SEC filing

 



--------------------------------------------------------------------------------



 



EXHIBIT C
text of Indemnity Agreement dated August 1, 1997
omitted for SEC filing

 



--------------------------------------------------------------------------------



 



December 19, 2007
Mr. Mike Crownover
Senior Vice President
Valero Energy Corporation
One Valero Way
San Antonio, Texas 78249
Re: Separation Agreement and Release dated December 11, 2007 (the “Agreement”)
Dear Mike:
On December 11, 2007, Valero and I entered into the Agreement that set forth the
agreements between us in connection with my resignation from Valero. Upon
further discussion with Valero, Valero and I agree to the following modification
to the Agreement:
The last sentence of Paragraph 1 of the Agreement is deleted hereby and replaced
with the following revised sentence:
“Effective as of December 28, 2007 (the “Termination Date”), it is agreed that
Mr. King’s employment with Valero and any and all subsidiaries or affiliates
will terminate.”
Except as amended hereby, all other terms and provisions of the Agreement remain
in full force and effect. I understand that this new Termination Date will not
reduce the final paycheck owed to me by Valero. Please sign in the space
provided below to evidence the agreement of Valero to the terms and provisions
of this Letter Agreement.

                  /s/ Gregory C. King       Gregory C. King      Agreed
to December 19, 2007    

AGREED TO THIS 20th DAY OF DECEMBER, 2007

          VALERO ENERGY CORPORATION
      By:   /s/ Mike Crownover         Mike Crownover,        Senior Vice
President       

 